Please accept my
congratulations, Sir, on your election to the presidency,
and my assurances that Kiribati will support you during
your term of office. I would also like to take this
opportunity to thank the outgoing President, Mr. Jean
Ping, for his able and effective leadership during the
fifty-ninth session.
During last week's High-level Plenary Meeting,
we discussed, among other issues, the future of this
Organization and what we expect from it. We heard about
the achievements made by our Organization over the past
60 years. We express our gratitude to all nations for the
cooperation and support that led to those achievements.
I would like to congratulate the Secretary-General as
well as his staff, for his leadership of our Organization
at these difficult and trying times.
We also heard about the shortcomings of our
Organization. While we recognize and fully endorse
the need for reform in the Organization, we are
concerned that many of the shortcomings in terms of
the promotion of sustainable development in Member
nations, in particular in the small island developing
States, are the result of our inability to deliver on
commitments made in the past.
Individual Member nations have the prime
responsibility for achieving sustainable development
within their borders, but with globalization and the
increasing interdependency of our world, individual
nations cannot achieve sustainable development acting
alone. To attain sustainable development in small
island developing States, the need for external
cooperation and support is understandably more
pronounced.
Having taken stock of progress over the past 60
years, the challenge now is to consider measures by
which we can collectively and through the United
Nations address the needs and concerns highlighted
during the High-level Plenary Meeting. Of particular
concern are the special needs of the least developed
countries and small island developing States.
While Kiribati may be categorized as a least
developed country and a small island developing State,
the people of Kiribati have a genuine desire to develop
themselves and at the same time to develop their
country. As their elected representatives, we have a
clear mandate and duty to make our best efforts to meet
their development aspirations.
2

Population issues are a major challenge in our
development efforts. Concerted efforts to promote
effective family planning have been given greater
focus in our national development strategies. The
growing number of unemployed youth brings with it
new social issues. We are committed to directing the
energy of our youth to productive and worthwhile
pursuits. Employment opportunities abroad for both
men and women, such as the arrangements in place
with foreign shipping companies, fishing companies
and cruise operators, will be expanded and new
opportunities explored. The New Zealand Government's
Pacific Access Category scheme is a very welcome
model that merits closer scrutiny by other countries.
The spiralling cost of fuel is an issue of grave
concern to us. The impact of rising fuel costs has been
hardest on the least developed countries, which are also
the least able to afford it. Therefore, the need to
accelerate the development of alternative sources of
energy, including clean and renewable energy, is now
greater than it ever was.
We firmly believe that our fishery resources can
provide us with the basis for achieving a sustainable
future, but in order to be able to do so, we shall need
the assistance of our development partners in providing
the necessary incentives through the provision of credit
schemes to those investors who are able and willing to
develop onshore facilities within resource-owning
countries.
But before we can achieve that, and if we are to
achieve our Millennium Development Goals, we shall
continue to be reliant on the official development
assistance target of 0.7 per cent of gross national
income being met.
Environmental issues and, in particular, climate
change and sea-level rise are security issues for
countries comprising low-lying coral atolls, such as
Kiribati. A global and concerted effort, including
stronger political commitment, is required to achieve
the objectives of the United Nations Framework
Convention on Climate Change.
We are appreciative of the support we have
received and continue to receive in developing
adaptation measures to climate change and sea-level
rise. We nevertheless acknowledge the need now to
seriously consider the option of having to relocate our
peoples when necessary — an option that can be
meaningfully addressed only within this forum.
Kiribati fully endorses the need for
comprehensive reform in the United Nations. The
environment in which the Organization now operates is
so very different from that of 1945. Reform must take
place to ensure that the Organization continues to be a
relevant institution for its Member countries.
Terrorism threatens all. Kiribati condemns
terrorism in all its forms and manifestations and we
support the global fight against terrorism. We have
noted with increasing alarm the globalization of terror.
We cannot afford to be complacent about terrorism and
will contribute, within our resource constraints, to the
war against terror. We seek support from those able and
willing in the implementation and enforcement of
counter-terrorism legislation we have passed in
compliance with our obligations as a member of the
global community.
Kiribati has contributed to the Regional
Assistance Mission to the Solomon Islands. We will
continue to contribute to that regional effort as long as
there is need. Kiribati is also interested in contributing
civilian police to peacekeeping missions of the United
Nations.
Kiribati supports an expansion of the permanent
and non-permanent membership of the Security Council.
In our view, those countries, such as Japan, that are
significant contributors to United Nations programmes
promoting peace, security and development merit a
permanent seat on the Security Council.
As we consider reform of the United Nations and
as we celebrate 60 years of the United Nations, we
believe that now is also the time to consider the issue
of Taiwan and its 23 million people. Taiwan is a
country where democracy thrives, where the rule of
law prevails and where human rights are respected.
Taiwan has also remained able and willing to make
significant contributions to the collaborative efforts to
secure global peace, security and prosperity.
We also believe that, whatever the views are on
the question of whether Taiwan is a domestic issue or
not, there can be no justification for supporting
threatening initiatives, such as the so called anti-
secession law, which could have such far-reaching
effects on regional and global stability.
I am confident that, under your leadership, Sir,
we will work with unity of purpose and perhaps with
less posturing to address the challenges before us.